DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 05/28/2021, Applicant, on 11/29/2021, amended claims 1 and 6. Claims 2 and 7 were canceled. Claims 1, 3-6, and 8-10 are pending in this application and have been rejected below. 

Response to Amendment
Applicant’s amendments are received and acknowledged.

Claim Objections
Claims 6 and 8-10 are objected to.  Claim 6 recites “A method for auditing…, the system comprising” while the claim itself is directed to a method. 
Claims 8 and 10 recite “The system of Claim 6,” while Claim 9 recites “The system of Claim 8” while the claims are all directed to a methods.
The term system in all these claims should be replaced with the term method.
Appropriate correction is required.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
Applicant contends that the amended claims do not fall under certain methods of organizing human activity, such as parsing code and generating a multi-tier hierarchy.
The Examiner finds the arguments unpersuasive. While the Examiner does not necessarily agree that parsing nor the generation of a hierarchy are not capable of being performed in the human mind (i.e. pen and paper), as amended the claims are more directed towards “Certain methods of organizing human activity - commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
The Examiner further notes the claims as amended facilitate the need for a “software per se” rejection.
The 101 Rejections are updated and maintained below.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant contends the amended claims are not taught by the cited references.
The Examiner respectfully disagrees. The claims as amended are taught by Bryan as seen below. The Examiner has cited further paragraphs to teach the amended limitations.
The 103 Rejections are updated and maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-6, 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system for auditing an IT Environment against a hierarchy Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Claims 1 and 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under the broadest reasonable interpretation, in view of the specification, the claim can be interpreted as computer software per se, the claim does not recite any structural recitations, and therefore unpatentable.
Claim 1 and 3-5 recites “system.” The system does not recite any structural elements. Under the broadest reasonable interpretation the system encompasses merely software per se. (See MPEP 2106.03) “Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;  Transitory 
Applicants are entitled to be their own lexicographer, however a definition set forth in the specification that is different from the ordinary and customary meaning must by clearly set forth with reasonable clarity, deliberateness and precision so as to give one of ordinary skill in the art has notice of the change in meaning (see MPEP 2111.01). The present application does not satisfy the requirement of “reasonable clarity, deliberateness and precision” to qualify as a definition as it includes optional and exemplary language (e.g. “may be”, “can be”, and “but is not limited to”). Moreover, the specification expressly includes examples that under the BRI include a system that do not exclude “software per se”: [0031] 
Therefore the specification fails to redefine the term computer readable medium to exclude all interpretations that include signal per se (such as a software application storing executable instructions) with sufficient clarity, deliberateness, and precision. Therefore, Claim 18 is rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See MPEP 2106.03.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1 and 3-5 is/are being considered in an alternate form of machine/apparatus for further analysis as it is directed to “software per se” which is not a statutory category and claims 6 and 8-10 are directed to a method which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the 
abstract idea(s), namely in independent claims 1 and 6 recite a series of steps for performing the abstract idea described above:
a… configured to parse source code of a plurality of software applications of different types, via which software applications the enterprise IT environment is implemented, so as to identify dependencies between and among different tier elements of the enterprise IT environment across application boundaries of the plurality of software applications
a… configured to generate a multi-tier hierarchy from the identified dependencies, wherein the multi-tier hierarchy maps, between and within each tier, the enterprise IT environment across the application boundaries
wherein the multi-tier hierarchy at least maps execution dependencies for function, transaction and service calls associated with service operations across the software applications
an configured to check IT environment requirements against the IT environment based on the multi-tier hierarchy. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Certain methods of organizing human activity - commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Dependent claims 3-4 and 8-10 recite the same or similar abstract idea(s) as independent claims 1 and 6 with merely a further narrowing of the abstract idea(s) described above.
The identified limitations are also found to correspond to: “Certain methods of organizing human activity -  commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); identifies gaps by checking whether one or more implementations are: different from the requirements, missing for the requirements, and/or does not correspond to the requirements (claims 4 and 9), wherein the gaps are associated with one or more tiers of the multi-tier hierarchy (claims 3 and 8); wherein the IT environment is a target IT environment (claims 5 and 10).
Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claim(s) 1 and 6 recite system of at least “source code parsing program,” “multi-tier hierarchy program,” and “auditing program” which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0024]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)).
Therefore, the claims, when considered as a whole, fail to integrate the recited abstract idea of performing the abstract idea described above into a practical application because the limitations comprises instructions that when executed by the generic processor merely implements the abstract idea on a general purpose computer (see Specification [0024]) (MPEP 2106.05(f)).
Step 2B -   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)).  “source code parsing program,” “multi-tier hierarchy program,” and “auditing program” (Claim 1 and 6) and “parser.” Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to performing the abstract idea described above.
see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 5-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryan (US 20160291972 A1) in view of Defour et al. (US 20080235655 A1).
Regarding Claims 1 and 6; Bryan teaches a system for auditing an enterprise IT environment, the system comprising: a source code parsing program configured to parse source code of a plurality of software applications of different types, via which software applications the enterprise IT environment is implemented, so as to identify dependencies between and among different tier elements of the enterprise IT environment across application boundaries of the plurality of software applications; (See Bryan, [0010]; a computer-implemented method for automating cross-application dependency mapping of an information technology (IT) environment is provided. The method may include the acts of: receiving a source file associated with at least one configuration file specified by a user, parsing the source file by looping through each line in the source file in order to obtain parsed information, analyzing a call hierarchy of each service operation based at least in part on the parsed information from the source file, and generating a call hierarchy report based on the analyzed call hierarchy and further see Bryan, [0050]; In accordance with foregoing embodiments, examples, and/or aspects of the invention, source code of all source files relevant to a desired configuration are automatically parsed and all dependencies between functions and transactions across application boundaries are identified. For any function or transaction, it is possible to identify all relevant callers across application boundaries at any point in time… The embodiments of the invention provide the ability to search all callers of a particular function, transaction, or service across application tiers, and callers may be searched by starting at the application boundary level. In addition, potential orphans and duplicates can be identified at any point, with the call hierarchy function usable to identify duplicates).
 a multi-tier hierarchy generator configured to generate a multi-tier hierarchy from the identified dependencies, wherein the multi-tier hierarchy maps, between and within each tier, the enterprise IT environment across the application boundaries, and (See Bryan, [0010]; The method may include the acts of: receiving a source file associated with at least one configuration see Bryan, [0018]; A system and method for automatically generating cross-application dependency maps for enterprise IT environments is described herein. Automated code parsing techniques, for example, are used to identify dependencies between and among different business applications within the IT environment, including for both legacy and modern business applications. A thorough analysis of the enterprise-wide impact of a programming change, such as, for example, a change to the code of a legacy business application, can be conducted. In one aspect, there is the ability to perform canonical and customized searches of dependent elements between components of the IT environment and generate impact reports that can show how desired changes to particular applications may affect the environment and further see Bryan, [0050]; In accordance with foregoing embodiments, examples, and/or aspects of the invention, source code of all source files relevant to a desired configuration are automatically parsed and all dependencies between functions and transactions across application boundaries are identified. For any function or transaction, it is possible to identify all relevant callers across application boundaries at any point in time. End-to-end traceability of functions, transactions, or services across application boundaries is provided).
wherein the multi-tier hierarchy at least maps execution dependencies for function, transaction and service calls associated with service operations across the software applications; (See Bryan, [0010]; In another aspect of the disclosure, a computer-implemented method for automating cross-application dependency mapping of an information technology (IT) see Bryan, [0050]; In accordance with foregoing embodiments, examples, and/or aspects of the invention, source code of all source files relevant to a desired configuration are automatically parsed and all dependencies between functions and transactions across application boundaries are identified. For any function or transaction, it is possible to identify all relevant callers across application boundaries at any point in time. End-to-end traceability of functions, transactions, or services across application boundaries is provided. A call trace may be viewed by starting at any level of the call hierarchy, and the callers can be traced to the source application that invokes the relevant function, transaction, or service. The embodiments of the invention provide the ability to search all callers of a particular function, transaction, or service across application tiers, and callers may be searched by starting at the application boundary level).
While Bryan teaches a hierarchy generator across a plurality of software applications, Bryan does not specify auditing based on the hierarchy. However, Bryan in view of the analogous art of Defour (i.e. software requirements) does teach: an auditing program configured to check IT environment requirements against the IT environment based on the multi-tier hierarchy (See Defour, [0009-25]; said system having to satisfy at least one functional requirement and one non-functional requirement, comprising the following steps: [0010] a functional analysis step, for obtaining a breakdown of the functional need relating to said application, [0011] a step for defining the architecture, [0012] a step for designing hardware validating the non-functional requirement of said system, preceding the steps for designing the hardware and software components. [0018] Advantageously, the upstream step for validating the non-functional requirement comprises the following steps: [0019] modelling of the functional need based on said hierarchical breakdown, [0020] modelling of the architecture according to predefined architecture rules, [0021] allocation of the model of the functional need to the model of the architecture, making it possible to obtain a functional model allocated to the architecture model). The Examiner notes that the system of Defour teaches a system that validates (i.e. audits) the system by modeling based on the hierarchical breakdown.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bryan, as described above to include auditing capabilities by Defour in order to create model of the system and unsure functionality. (See Defour [0055]; “The functional model is a simplified representation of a functionality comprising just a few characteristics of the functionality such as the complexity, the input and output data (but not the detailed algorithms used to produce the outputs from the inputs). This functional model differs from the simulation functional models which describe the functionality itself very precisely” (See MPEP 2143G).
Regarding Claims 5 and 10; Bryan/Defour teaches wherein the IT environment is a target IT environment (See Bryan, [0003]; When a business application attains legacy status, designing the change optimally; and (7) delivering the change quickly and effectively to the business. Conversely, there is a constant need to change the legacy code because of ever-evolving business needs that must be addressed and further see Bryan [0004-5]; If not addressed, these challenges can lead to ineffective IT solutions that force a design that works around making changes to a legacy application. Eventually, this can lead the enterprise to an institutional mindset of delaying any modernization initiatives. [0005] In order to overcome the above challenges and to efficiently and effectively analyze the impact on an enterprise IT system due to a programming change to a legacy business application, the enterprise should be able to easily and quickly identify cross dependencies among applications (both new and legacy) and across the applications' corresponding technology and architectural tiers). The Examiner notes that the system of Bryant address the optimization problem when analyzing the IT environment. 	
Claim(s) 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryan (US 20160291972 A1) in view of Defour et al. (US 20080235655 A1) and Padmalata (US 20140245254 A1).
Regarding Claims 3 and 8; While Bryan/Defour teaches a generating a hierarchy and auditing the system within an IT environment, neither further teaches identifying gaps. However, Bryan/Defour in view of the analogous art of Padmalata (i.e. gap analysis) does teach: wherein the auditing unit identifies gaps by checking whether one or more implementations are: different from the requirements, missing for the requirements, and/or does not correspond to the requirements (See Padmalata, [0022]; The present subject matter also facilitates in identifying any gaps in the quality requirements of existing software products. For example, the system may be configured to compare an existing software product with the product quality requirement model. Based on the comparison, the system may generate a gap analysis report indicating the quality requirements that may be missing in the existing software product and further see Padmalata, [0018]; The product quality requirement model may include a taxonomy tree having three levels, namely a primary level, a secondary level, and a tertiary level. The primary level may be configured to define quality characteristics (QCs) which identify the major quality concerns of the software product in focus from overall business perspective, the secondary level may be configured to define sub-QCs associated with each QC, and the tertiary level may be configured to define quality objectives (QOs) that may be associated with each sub-QC). The Examiner notes that Padmalata teaches identifying gaps by comparison to a product quality requirement model which may include a taxonomy tree (i.e. hierarchy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bryan/Defour, as described above to include identifying gap by Padmalata in order to create model for basic requirements and quality measures of a system (See Padmalata, [0055]; “The functional model is a simplified representation of a functionality comprising just a few characteristics of the functionality such as the complexity, the input and output data (but not the detailed algorithms used to produce the outputs from the inputs). This functional model differs from the simulation functional models which describe the functionality itself very precisely” (See MPEP 2143G).
Claims 4 and 9; Bryan/Defour/Padmalata teaches wherein the gaps are associated with one or more tiers of the multi-tier hierarchy (See Padmalata, [0018]; The product quality requirement model may include a taxonomy tree having three levels, namely a primary level, a secondary level, and a tertiary level. The primary level may be configured to define quality characteristics (QCs) which identify the major quality concerns of the software product in focus from overall business perspective, the secondary level may be configured to define sub-QCs associated with each QC, and the tertiary level may be configured to define quality objectives (QOs) that may be associated with each sub-QC.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624